Ingraham, J.
—I see no reason for a reargument of this motion. The additional matters which the defendant wishes to set up on the renewed motion were all known to him when that original motion was made. He should have stated all that was necessary at that time to secure his success. If he has neg-*143looted to do so, it is not consistent with the rules of practice in such case, to allow him the opportunity of making up the facts necessary to avoid the effect of the former decision. It is no more within.the rules of propriety to allow a renewal of a motion for such a purpose, than it would be to set aside a verdict of a jury because a party did not put in evidence all of his defence which was known to him at the time. If the order, as made on the motion, was right, it ought not to be vacated for the reasons now submitted. If it was erroneous, the defendant. should appeal to the general term and have it renewed.
The motion is denied.